Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 09/08/21 as being acknowledged and entered.  By this amendment claims 12-13 are canceled, claims 15-16 have been added and claims 1-11 and 14-16 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pachler et al (DE 102010061848) in view of Yano et al. (US PGPub 2004/0100192).
Claim 1:  Pachler teaches an optoelectronic component comprising: a layer sequence having an active layer, configured to emit an electromagnetic primary radiation during operation of the component [0007]; a conversion element (3) arranged 
Claim 2:  Pachler teaches the concentration of the converter material in the conversion layer is at least three times as high as the concentration of the converter material in the conversion potting [0009].  
Claim 3:  Pachler teaches the conversion layer has a layer thickness ranging from 50 um to 150 um inclusive [0010-0011].  

Claim 5:  Pachler teaches the conversion element comprises a matrix layer arranged between the conversion layer and the conversion potting and the matrix layer comprises the first matrix material [0017, 0033].
Claim 6:  Pachler teaches the matrix layer is free of the converter material [0017, 0033].  
Claim 7:  Pachler teaches the matrix layer consists of the first matrix material [0017, 0033].  
Claim 8:  Pachler teaches the first matrix material and the second matrix material are identical [0017, 033].  
Claim 9:  Yano teaches (Fig. 9A) the conversion potting (61) envelops the conversion layer (13) or the matrix layer in a positively locking manner.
Claim 10:  Pachler teaches the component emits a wide overall radiation during operation.  
Claim 14:  Pachler teaches a method for producing an optoelectronic component as claimed in claim 1, wherein the method comprises providing a layer sequence having an active layer; applying a first matrix material and a converter material to the layer sequence, sedimenting the converter material to form a conversion layer. applying a conversion potting above the conversion layer; wherein the conversion potting comprises a second matrix material and the converter material [0033-0034].

Claim 16:  Pachler teaches and wherein the converter material is distributed homogeneously in the conversion potting [0007-0009, 0017, 0027, 0030].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pachler (DE 102010061848) in view of Yano et al. (US PGPub 2004/0100192), as applied to claim 1 above, and further in view of Hayashi. (US PGPub 2018/0175239). 
Regarding claim 11, as described above, Pachler and Yano substantially read on the invention as claimed, except Pachler and Yano do not teach component comprises at least one further layer sequence for emitting a primary radiation and the conversion element is arranged in the beam path of the electromagnetic primary radiation of the at least one further layer sequence.  Hayashi teaches at least one further layer sequence for emitting a primary radiation and the conversion element is arranged in the beam path of the electromagnetic primary radiation of the at least one further layer sequence [0158] to focus particular light.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Pachler and Yano to have included a further layer sequence, such as a DBR to help focus particular light wavelengths as taught by Hayashi [0158].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Primary Examiner, Art Unit 2814